Citation Nr: 0524447	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  04-38 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE


Eligibility for payment of attorney fees from past-due 
benefits.

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from June 1960 to December 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 Administrative Decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  The RO denied the 
veteran's attorney (appellant) entitlement to payment by VA 
of attorney fees from past-due benefits resulting from a 
grant of an initial evaluation of 30 percent for post 
traumatic osteoarthritis of the left shoulder with a history 
of recurrent dislocation of the left glenohumeral joint (left 
shoulder disability).

The appellant filed a notice of disagreement in August 2003.  
The RO issued a Statement Of the Case in October 2004 and 
received the appellant 's substantive appeal in November 
2004.


FINDINGS OF FACT

1.  In December 1994, the Board determined that the veteran 
had not submitted new and material evidence to reopen a claim 
for service connection the left shoulder disability.  

2.  The veteran and his attorney (A.N.) entered a fee 
agreement in August 1995 and appealed to the United States 
Court of Appeals for Veterans' Claims (Court); the Court 
vacated the Board decision and remanded the matter to the 
Board for readjudication.

4.  In October 1996, the appellant entered into an agreement 
to continue the veteran's appeal and represent the veteran 
before the Board.  

5.  In an April 2000 rating decision, the RO granted service 
connection for the left shoulder disability and assigned 
assigned a 20 percent evaluation from February 26, 1992, to 
November 17, 1996; a 10 percent evaluation from November 18, 
1996, to September 14, 1998; and a 20 percent evaluation from 
September 15, 1998; and the veteran expressed disagreement 
with the disability evaluations assigned to the left shoulder 
disability.  

6.  In an April 2003 decision, the Board granted a higher 
rating of 30 percent from April 2001; and, a June 2003 rating 
action effectuated the grant of the higher evaluation.  


CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to the 
October 1996 fee agreement, in the amount of 20 percent of 
past- due benefits resulting from a June 2003 rating 
decision, have been met.  38 U.S.C.A. § 5904 (West 2002); 38 
C.F.R. § 20.609 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the pertinent 
facts in this case are not in dispute.  Resolution of this 
appeal depends on the application of the law rather than on 
weighing of the evidence.  Under such circumstances, the 
Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable and any failure to meet the VCAA duty to assist 
and notify is harmless error.  See Valiao v. Principi, 17 
Vet. App. 229 (2003).



Factual background

In April 1992, the RO determined that the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection the left shoulder disability.  The veteran 
filed a NOD to this decision and perfected an appeal to the 
Board.  

In December 1994, the Board determined that the veteran had 
not submitted new and material evidence to reopen a claim for 
service connection the left shoulder disability.  

The veteran and his attorney (A. N.) entered a fee agreement 
in August 1995 and appealed to the Court.  The Court in 
August 1996 found that the veteran had submitted new and 
material evidence to reopen the claim for service connection 
for the left shoulder disability and vacated the Board 
decision.  The Court remanded the matter to the Board for 
readjudication.

In October 1996, the appellant entered into an agreement to 
represent the veteran before the Board.  In April 1997, the 
Board remanded the case to the RO for further development.  

In an April 2000 rating decision, the RO granted service 
connection for the left shoulder disability and assigned a 20 
percent evaluation from February 26, 1992, to November 17, 
1996; a 10 percent evaluation from November 18, 1996, to 
September 14, 1998; and a 20 percent evaluation from 
September 15, 1998. 

In September 2000, the veteran expressed disagreement with 
the disability evaluations assigned to the left shoulder 
disability.  

In an April 2003 decision, the Board increased the rating to 
30 percent from April 2001.  A June 2003 rating action 
effectuated the grant of the higher evaluation.  

Analysis and criteria for the payment of attorney fees

A claimant may have attorney representation for the 
prosecution of claims for VA benefits.  38 U.S.C.A. § 
5904(a).  An attorney may charge a fee for such 
representation only if specified statutory and regulatory 
criteria are satisfied.  38 U.S.C.A. § 5904(c), (d); 38 
C.F.R. § 20.609(c), (g), and (h).

Under 38 U.S.C.A. § 5904(c)(1), a fee may not be charged, 
allowed, or paid for services of an attorney with respect to 
services provided before the date on which the Board of 
Veterans' Appeals first makes a final decision in the case.  
Such a fee may be charged, allowed, or paid in the case of 
services provided after such date only if an attorney (or 
another attorney acting in continuous prosecution) is 
retained with respect to such case before the end of the one- 
year period beginning on that date.

The regulation implementing 38 U.S.C.A. § 5904(c)(1), 
provides in pertinent part, that an attorney may charge fees 
only if the following conditions have been met: (1) a final 
decision had been promulgated by the Board with respect to 
the issue or issues involved; and (2) the attorney was 
retained not later than one year following the date on which 
that Board decision was promulgated, i.e., a qualifying fee 
agreement.  38 C.F.R. § 20.609(c); see also In re Mason, 13 
Vet. App. 79, 83-86 (1999).

Subject to the requirements set forth above, a claimant and 
an attorney-at-law may enter into a fee agreement providing 
that payment for the services of the attorney-at-law will be 
made directly to the attorney-at-law by VA out of any past- 
due benefits awarded as a result of a successful appeal to 
the Board or an appellate court or as a result of a reopened 
claim before VA following a prior denial of such benefits by 
the Board or an appellate court.  Such an agreement will be 
honored by VA only if the following conditions are met: (i) 
the total fee payable (excluding expenses) does not exceed 20 
percent of the total amount of the past-due benefits awarded; 
(ii) the amount of the fee is contingent on whether or not 
the claim is resolved in a manner favorable to the claimant 
or appellant; and (iii) the award of past-due benefits 
results in a cash payment to a claimant or an appellant from 
which the fee may be deducted.  38 C.F.R. § 20.609(h)(1).

"Past-due benefits" means a nonrecurring payment resulting 
from a benefit, or benefits, granted on appeal or awarded on 
the basis of a claim reopened after a denial by the Board or 
the lump sum payment which represents the total amount of 
recurring cash payments which accrued between the effective 
date of the award, as determined by applicable laws and 
regulations, and the date of the grant of the benefit by the 
agency of original jurisdiction, the Board, or an appellate 
court.  38 C.F.R. § 20.609(h).

When the benefit granted on appeal, or as the result of the 
reopened claim, is service connection for a disability, the 
"past-due benefits" will be based on the initial disability 
rating assigned by the agency of original jurisdiction 
following the award of service connection.  The sum will 
equal the payments accruing from the effective date of the 
award to the date of the initial disability rating decision.  
If an increased evaluation is subsequently granted as the 
result of an appeal of the disability evaluation initially 
assigned by the agency of original jurisdiction, and if the 
attorney-at-law represents the claimant or appellant in that 
phase of the claim, the attorney-at-law will be paid a 
supplemental payment based upon the increase granted on 
appeal, to the extent that the increased amount of disability 
is found to have existed between the initial effective date 
of the award following the grant of service connection and 
the date of the rating action implementing the appellate 
decision granting the increase.  38 C.F.R. § 20.609(h)(3)(i).

The veteran retained an attorney within one year of the 
December 1994 Board decision denying the veteran's claim to 
reopen the service connection for the left shoulder 
disability.  The appellant continued prosecuting the claim.  
In an April 2000 RO decision, service connection for the left 
shoulder was granted.  The veteran appealed the disability 
evaluation initially assigned by the RO.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The appellant has continued to represent the veteran in that 
phase of the claim.  An increased evaluation was granted in 
an April 2003 Board decision and effectuated in a June 2003 
rating decision as a result of the appeal of the initial 
disability evaluation.  The effective date for the award of 
the grant of service connection was February 26, 1992, the 
day the claim was received.  The increased amount of 
disability was found, in the Board decision, to have existed 
since April 2001.  Accordingly, the increased amount of 
disability existed between the initial effective date of the 
award following the grant of service connection (April 30, 
2001) and the date of the rating action implementing the 
appellate decision granting the increase (June 12, 2003).  
Therefore, the appellant is eligible for payment of attorney 
fees from past-due benefits resulting from the June 2003 
rating decision.


ORDER

Attorney fees in the amount of 20 percent of past-due 
benefits resulting from a June 12, 2003, rating decision may 
be awarded pursuant to the October 1996 attorney fee 
agreement for the period of time from April 30, 2001, to June 
12, 2003.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


